Title: From Benjamin Franklin to William Franklin, 16 August 1784
From: Franklin, Benjamin
To: Franklin, William


				
					When Benjamin Franklin decided to reestablish communication with his estranged Loyalist son, with whom he had had no contact since 1775, he did so by planting a hint in the ear of a Connecticut merchant who, being about to leave Paris for London, was sure to see William. The message, duly communicated, was that Franklin did not understand why his son had not “made any Overtures towards a Reconciliation,” now that the two opposing sides in the late war had settled their differences. If countries could reconcile, why not family members? William promptly wrote a letter to his father, dated July 22, which he mailed on August 6.
					William’s letter seems to have arrived in Passy around the same time that Thomas Jefferson arrived in Paris, bringing the news that William Temple Franklin had been passed over as secretary of the new commission in favor of David Humphreys. It appears that Jefferson first visited Passy on August 10. Almost immediately, Franklin made the decision to send Temple to London. The young man began making plans for his trip on August 11.
					
					Sending Temple to London would accomplish several goals: it would spare him the humiliation of watching a less qualified secretary try to learn the job that he had done for so many years; it would allow Temple to form beneficial connections with Franklin’s British friends and other important members of London society; and it would enable Temple to visit his father, as he had been longing to do. In the letter published below, Franklin instructs his unapologetic Loyalist son not to come to France, as William—desiring a personal interview to discuss “private Family Affairs, of a very important Nature”—had requested. Instead, Franklin would send Temple to London as his proxy.
					Temple told William Carmichael that the trip had been his own idea. After informing Carmichael of Humphreys’ appointment, he wrote, “My Grandfather is more chagrin’d at this neglect of me and of his Recommendation than I am myself: I had long been desirous of going to America to make myself a little known there, and he now seems inclined to permit me: but previous to my making that Voyage I have got him to consent to my going for a few Weeks to England, to visit my Father, & settle with him some Family Concerns. For which Purpose I shall probably set off the day after tomorrow.” Two days hence was August 17, but it would be another week before Franklin finished writing all the letters he wanted Temple to deliver. As for the trip’s duration, the intended stay of “a few Weeks” turned into a few months, much to Franklin’s distress.
				
				
				
					
						Dear Son,
						Passy, Augt. 16. 1784
					
					I received your Letter of the 22d past, and am glad to find that you desire to revive the affectionate Intercourse that formerly existed between us. It will be very agreable to me. Indeed nothing has ever hurt me so much and affected me with such keen Sensations, as to find my self deserted in my old Age by my only Son; and not only deserted, but to find him taking up Arms against me, in a Cause wherein my good Fame, Fortune and Life were all at Stake. You conceived, you say, that your Duty to your King & Regard for your Country requir’d this. I ought not to blame you for differing in Sentiments with me in Public Affairs. We are Men, all subject to Errors. Our Opinions are not in our own Power; they are form’d and govern’d much by Circumstances that are often as inexplicable as they are irresistible.— Your Situation was such that few would have censured your remaining Neuter, tho’ there are Natural Duties which precede political Ones, and cannot be extinguish’d by them. This is a disagreable Subject. I drop it. And we will endeavour as you propose mutually to forget what has happened relating to it, as well as we can.—
					I send your Son over to pay his Duty to you. You will find him much improv’d. He is greatly esteem’d and belov’d in this Country, and will make his Way any where. It is my Desire that he should Study the Law, as a necessary Part of Knowledge for a public Man, and profitable if he should have occasion to practise it. I would have you therefore put into his Hands those Law-books you have viz. Blackstone, Coke, Bacon, Viner, &c. &c. He will inform you, that he received the Letter sent him by Mr Galloway, and the Paper it enclos’d, safe. On my leaving America I deposited with that Friend for you a Chest of Papers, among which was a Manuscript of 9 or 10 Volumes relating to Manufactures, Agriculture, Commerce, Finance, &c. which

cost me in England about 70 Guineas; and Eight Quire Books containing the Rough Drafts of all my Letters while I liv’d in London. These are missing. I hope you have got them. If not, they are lost.— Mr Vaughan has publish’d in London a Volume of what he calls my Political Works. He proposes a second Edition. But as the first was very incompleat, and you had many Things that are omitted, for I used to send you sometimes the Rough Drafts, & sometimes the printed Pieces I wrote in London, I have directed him to apply to you for what may be in your Power to furnish him with, or to delay his Publication till I can be at home again—if that may ever happen. I did intend returning this Year; but the Congress, instead of giving me Leave to do so, have sent me another Commission, which will keep me here at least a Year longer; and perhaps I may then be too old and feeble to bear the Voyage. am here among a People that love and respect me, a most amiable Nation to live with, and perhaps I may conclude to die among them; for my Friends in America are dying off one after another, and I have been so long abroad that I should now be almost a Stranger in my own Country. I shall be glad to see you when convenient, but would not have you come here at present. You may confide to your Son the Family Affairs you wished to confer upon with me, for he is discreet. And I trust that you will prudently avoid introducing him to Company that it may be improper for him to be seen with. I shall hear from you by him, and any Letters to me afterwards, will come safe, under Cover directed to Mr Ferdinand Grand, Banker at Paris.
					
					Wishing you Health, and more Happiness than it seems you have lately experienced, I remain, Your affectionate Father
					
						B. Franklin
						Govr. Franklin
					
				
			 
				Endorsed: Dr. Franklin to W.F.— Augst. 16. 1784
			